Citation Nr: 1219415	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-19 373 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant had active service from July 1964 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Denver, Colorado RO.  

In April 2012, the appellant was scheduled to testify before the undersigned Veterans Law Judge (VLJ).  However, prior to the hearing, he withdrew all pending appeals.  A transcript of the hearing is associated with the record.

The Board notes that service connection for posttraumatic stress disorder (PTSD) was denied in an April 2009 rating decision.  In June 2009, the appellant submitted a notice of disagreement with the decision (NOD).  A Statement of the Case (SOC) was issued in March 2010.  The appellant submitted a VA Form 9 Substantive Appeal in March 2010.  In an October 2011 rating decision, service connection for PTSD was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  


FINDING OF FACT

In April 2012 correspondence, the Veteran stated that he wished to withdraw all pending appeals. 


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disability have
 been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In April 2012, the appellant expressed that he wished to withdraw all pending appeals.  Per the appellant, he was satisfied with his current evaluations.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the appellant's withdrawal of all appeals, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the application to reopen the claim for service connection for a low back disability.  


ORDER

The application to reopen the claim for service connection for a low back disability is dismissed.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


